NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         MAY 20 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

SHAKILA RAHMAN; ANIS UR                          No. 11-71616
RAHMAN MULLICK,
                                                 Agency Nos. A098-442-103
               Petitioners,                                  A098-442-104

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Shakila Rahman and Anis Ur Rahman Mullick, natives and citizens of

Bangladesh, petition for review of the Board of Immigration Appeals’ order

dismissing their appeal from an immigration judge’s decision denying their

application for asylum, withholding of removal, and protection under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings,

Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir. 2001), and we deny the petition

for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the inconsistencies between Rahman’s testimony and written statement

regarding a central incident of the harm Rahman allegedly suffered from Muslim

extremists. See id. at 1043 (inconsistencies relating to “the events leading up to

[petitioner’s] departure and the number of times he was arrested” went to the heart

of the claim). The agency reasonably rejected Rahman’s explanations for the

inconsistencies. See Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007). In

the absence of credible testimony, petitioners’ asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

       Rahman’s CAT claim also fails because it is based on the same testimony

found not credible, and she does not point to any other evidence that shows it is

more likely than not she would be tortured if returned to Bangladesh. See id. at

1156-57.

      PETITION FOR REVIEW DENIED.




                                          2                                    11-71616